Judgment and order reversed and new trial granted, with costs to appellant to abide event. Held, 1. That the finding by the jury that the defendant was guilty of negligence and the intestate was free from contributory negligence is against the weight of the evidence. 2. That the omission of the trial court to submit to the jury the question of permission of the public to use as a traveled way the fifty-foot strip renders it unnecessary for this court to pass upon that question on this record. All concurred.